Citation Nr: 0421650	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and E.K., a social worker


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California. 

In August 2002, the veteran and a witness appeared for a 
personal hearing before the undersigned, sitting in San 
Diego, California.  A transcript of that hearing is 
associated with the claims file.  At the time of that 
hearing, a motion to advance the case on the Board's docket 
was made on the basis of serious illness.  Said motion was 
granted by the undersigned.

In a decision promulgated in February 2003, the Board denied 
the veteran's claim.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  

In a January 2004 Order granting a Joint Motion for Remand, 
the February 2003 decision was vacated, and the case was 
remanded to the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  


REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As noted above, the Board denied the veteran's claim in 
February 2003.  It found that although the veteran had argued 
the possibility that his hepatitis C could have been caused 
by risk factors other than intravenous drug use; the clearly 
documented risk activity in the veteran's case was his 
extensive and prolonged period of intravenous drug use, 
before, during and after service.  

The veteran asserts that there exists an equal probability 
that his in-service sexual activity and exposure to blood in 
Vietnam caused his hepatitis C.  In this regard, the Board 
observes that the veteran has indicated that he had multiple 
sexual partners during service.  However, there is only one 
documented course of treatment for gonorrhea, and the veteran 
has not provided sufficiently detailed information to allow 
his claims of multiple sexual partners to be substantiated.  

With regard to the veteran's allegations that he was exposed 
to blood during his Vietnam service, the veteran has reported 
only vague details, to include exposure to other people's 
blood and to dirty needles.  He has argued through counsel 
that he handled bodies during his Vietnam service.  He has 
not submitted sufficient detail to allow the verification of 
these claims.

With regard to drug use, in January 1971 the veteran reported 
a one year history of cocaine and heroine use, and indicated 
intravenous use over the previous four months' time.  Needle 
tracks were noted on physical examination.  

On seeking treatment in February 1997, the veteran reported a 
history of drug use since age twelve, ending in 1975.  In 
March 1997 the veteran indicated that his drug use had been 
extensive, including the use of heroin, and that his problem 
with drugs had been severe.

In connection with VA evaluations conducted in 1997, the 
veteran reported having used alcohol, marijuana and opium 
during his active service, noting that he had used heroin 
greater than 100 times while serving in Vietnam.  He reported 
that for the first month of his Vietnam service, he had gone 
to the beach to get "loaded."  At the time of a September 
1997 examination, he denied drug use prior to service.

The January 2004 Joint Motion indicated that VA did not 
obtain an opinion to determine whether the veteran's 
hepatitis C might be linked to his claimed in-service high 
risk sexual activity.  The Board concludes that a medical 
examination 
to determine the likely etiology of the veteran's hepatitis C 
should be conducted prior to further appellate consideration.  
Such examination should consider the veteran's pertinent 
history, as documented in the evidence contained in the 
claims folder, as well as the conflicting information 
provided by the veteran.

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe. 

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of his hepatitis C.  The veteran 
should be properly notified of the date, 
time and location of the examination.  
The claims folder, to include a copy of 
this REMAND, must be made available to 
and reviewed by the examiner before 
completion of the examination report.  

All indicated testing should be 
conducted, and a complete medical history 
should be elicited, including an 
exploration of all risk factors for 
hepatitis C before, during and after 
service.  

Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion with 
respect to whether it is at least as 
likely as not that the veteran's 
hepatitis C is etiologically related to 
his active military service, and if so, 
to what specific incident.  

In discussing his opinion, the examiner 
should address the probability that the 
veteran's hepatitis C was caused by high 
risk sexual activity during service, 
which is documented by a single course of 
treatment for gonorrhea, as opposed to 
the clearly documented repeated in-
service intravenous drug use.  

The examiner's attention is specifically 
directed to two February 2001 written 
statements made by VA physicians, as well 
as the July 2002 medical report signed by 
a physician and clinical social worker 
also associated with VA.  The examiner 
should also address the instances of high 
risk activity documented in the claims 
folder.

The complete rationale for all opinions 
expressed must be clearly set forth by 
the examiner in the examination report.

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should then adjudicate the 
veteran's claim based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



